Ragan, C.
This is a rehearing of Hardin v. Sheuey, reported in 40 Neb., 623. A sufficient statement of the facts in the case will be found in the reported opinion. The judgment of the district court was reversed as to the plaintiffs in error Hardin and Buckley, but affirmed as of course as to plaintiff in error Kludas, as no brief or argument had been filed in this case on his behalf. We have again examined this record with all the care of which we are capable and have reached the following conclusions:
1. That there is no evidence in the record to support the verdict of the jury against the plaintiffs in error Hardin and Buckley.
2. Petition in error of Herman Kludas. We are unable to review the errors alleged to have been committed by the district court in the admission and rejection of evidence on the trial, as Kludas, in his petition in error filed in this •court, has not specifically alleged and pointed out the rulings of the district court which he claims were erroneous. He assigns in his petition in error that the district court •erred in giving and refusing certain instructions. We have, examined all these instructions and have reached the conclusion that the district court neither gave nor refused an instruction to the prejudice of Mr. Kludas. The evidence in the record as to the character of the transaction between .'Sheuey and Kludas is voluminous and conflicting, and although the reading of this evidence impresses us very •strongly that the version which Mr. Kludas puts upon the transaction between himself and Sheuey is the correct one, we are unable to say that the finding of the jury against Mr. Kludas is not supported by sufficient competent evidence.
It follows that the judgment of the district court pronounced against L. M. Buckley and Edgar E. Hardin must be and is reversed and the cause as to them is re*808manded for further proceedings; and the judgment of the district court pronounced against Herman Kludas is affirmed.
Judgment accordingly.